Title: 1774. Saturday. Septr. 3.
From: Adams, John
To: 


       Breakfasted at Dr. Shippens. Dr. Witherspoon was there. Coll. R. H. Lee lodges there. He is a masterly Man.
       This Mr. Lee is a Brother of the Sherriff of London, and of Dr. Arthur Lee, and of Mrs. Shippen. They are all sensible, and deep thinkers.
       Lee is for making the Repeal of every Revenue Law, the Boston Port Bill, the Bill for altering the Massachusetts Constitution, and the Quebec Bill, and the Removal of all the Troops, the End of the Congress, and an Abstinence from all Dutied Articles the Means—Rum, Mollosses, Sugar, Tea, Wine, Fruits, &c.
       He is absolutely certain, that the same Ship which carries home the Resolution will bring back the Redress. If we were to suppose that any Time would intervene, he should be for Exceptions.
       He thinks We should inform his Majesty, that We never can be happy, while the Lords Bute, Mansfield and North are his Confidents and Councillors.
       He took his Pen and attempted a Calculation of the Numbers of People represented by the Congress which he made about 2200000, and of the Revenue now actually raised which he made 80,000£ st.
       He would not allow Ld. North to have great Abilities. He had seen no symptoms of them. His whole Administration had been blunder.
       He said the Opposition had been so feeble and incompetent hitherto that it was Time to make vigorous Exertions.
       Mrs. Shippen is a religious and a reasoning Lady. She said she had often thought, that the People of Boston could not have behaved through their Tryals, with so much Prudence and firmness at the same Time, if they had not been influenced by a Superiour Power.
       Mr. Lee think’s that to strike at the Navigation Acts would unite every Man in Britain against us, because the Kingdom could not exist without them, and the Advantages they derive from these Regulations and Restrictions of our Trade, are an ample Compensation for all the Protection they have afforded us, or will afford us.
       
       Dr. Witherspoon enters with great Spirit into the American Cause. He seems as hearty a Friend as any of the Natives—an animated Son of Liberty.
       This Forenoon, Mr. Caesar Rodney, of the lower Counties on Delaware River, two Mr. Tilghmans from Maryland, were introduced to us.
       We went with Mr. Wm. Barrell to his Store and drank Punch and eat dryed smoaked Sprats with him, read the Papers and our Letters from Boston.
       Dined with Mr. Joseph Reed the Lawyer, with Mrs. Deberdt and Mrs. Reed, Mr. Willing, Mr. Thom. Smith, Mr. De hart, and &c.
       Spent the Evening at Mr. Mifflins with Lee and Harrison from Virginia, the two Rutledges, Dr. Witherspoon, Dr. Shippen, Dr. Steptoe, and another Gentleman. An elegant Supper, and We drank Sentiments till 11 O Clock. Lee and Harrison were very high. Lee had dined with Mr. Dickenson, and drank Burgundy the whole Afternoon.
       Harrison gave us for a Sentiment “a constitutional Death to the Lords Bute, Mansfield and North.” Paine gave us “May the Collision of british Flint and American Steel, produce that Spark of Liberty which shall illumine the latest Posterity.” Wisdom to Britain and Firmness to the Colonies, may Britain be wise and America free. The Friends of America throughout the World. Union of the Colonies. Unanimity to the Congress. May the Result of the Congress, answer the Expectations of the People. Union of Britain and the Colonies, on a Constitutional Foundation—and many other such Toasts.
       Young Rutledge told me, he studied 3 Years at the Temple. He thinks this a great Distinction. Says he took a Volume of Notes, which J. Quincy transcribed. Says that young Gentlemen ought to travel early, because that freedom and Ease of Behaviour, which is so necessary, cannot be acquired but in early Life. This Rutledge is young—sprightly but not deep. He has the most indistinct, inarticulate Way of Speaking. Speaks through his nose—a wretched Speaker in Conversation. How he will shine in public I dont yet know. He seems good natured, tho conceited. His Lady is with him in bad Health.
       His Brother still maintains the Air of Reserve, Design and Cunning—like Duane, and Galloway, and Bob Auchmuty.
       Caesar Rodney is the oddest looking Man in the World. He is tall—thin and slender as a Reed—pale—his Face is not bigger than a large Apple. Yet there is Sense and Fire, Spirit, Wit and Humour in his Countenance.
       He made himself very merry with Ruggles and his pretended Scruples and Timidities, at the last Congress.
       
       Mr. Reed told us, at dinner, that he never saw greater Joy, than he saw in London when the News arrived that the Nonimportation agreement was broke. They were universally shaking Hands and Congratulating each other.
       He says that George Haley is the worst Enemy to America that he knew there—swore to him that he would stand by Government in all its Measures, and was allways censuring and cursing America.
      